Exhibit 99.1 VIA ELECTRONIC TRANSMISSION April 6, 2011 TO ALL APPLICABLE EXCHANGES AND COMMISSIONS: RE: NORTHCORE TECHNOLOGIES INC We are pleased to confirm that copies of the following materials were mailed to registered shareholders on April 5, 2011. 1. Proxy 2. Supplemental Mailing Request Form 3. Notice of Annual Meeting of Shareholders & Management Information Circular 4. Online Voting Insert 5. Proxy Return Envelope Yours Truly, EQUITY FINANCIAL TRUST COMPANY “Michael Lee” Manager, Client Relations Telephone: 416.361.0930 ext.236 mlee@equityfinancialtrust.com c.c. Jenn Javier, Administrator, Client Relations
